Citation Nr: 0309966	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-04 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected 
encephalopathy associated with arterial hypertension, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to February 
1953.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran testified at a hearing 
chaired by a RO hearing officer in April 2000.  This case was 
previously before the Board and was remanded to the RO in May 
2001.  


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
encephalopathy associated with arterial hypertension include 
headaches and hypertension.  

2.  Residual impairment associated with service-connected 
encephalopathy consists of severe headaches three to four 
times a week.

3.  The veteran's diastolic blood pressure readings have been 
predominantly more than 110 and less than 120. 

4.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
disability, so as to render impractical the application of 
the regular schedular standards.




CONCLUSIONS OF LAW

1.  The veteran's 30 percent rating for the veteran's 
service-connected encephalopathy associated with arterial 
hypertension is protected, and may not be reduced.  
38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951 (2002). 

2.  The criteria for a 10 percent rating for headaches, as a 
residual of encephalopathy, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2002).

3.  The criteria for a separate 20 percent rating for 
hypertension have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2002); Esteban v. 
Brown, 6 Vet. App. 259 (1994). 

4.  The criteria for an increased disability rating on an 
extraschedular basis have not been met.  38 C.F.R. 
§ 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's contention that the 
residual impairment associated with the service-connected 
encephalopathy is more severe than is currently acknowledged 
by VA and therefore warrants a higher rating.  The veteran  
contends that he is entitled to a separate compensable rating 
for hypertension.  

The Board will first review the pertinent law and VA 
regulations, discuss the evidence as found in the claims file 
with respect to the veteran's claim, and then proceed with an 
analysis of the issue on appeal.



Pertinent Law and Regulations

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  




Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the March 
2000 Statement of the Case (SOC), and the May 2000, June 2000 
and September 2002 Supplemental Statements of the Case 
(SSOC).  

Crucially, the veteran was notified by letter from the RO in 
June 2001 of the evidence necessary to substantiate his claim 
as well as the evidence he was expected to obtain and which 
evidence VA would obtain.  That three page letter 
specifically explained the VCAA in great detail.   

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claim. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes VA 
treatment records and reports of VA examinations.  The 
veteran testified about symptoms of and treatment for his 
service-connected condition at a personal hearing at the RO 
in March 2000.  The RO completed the development requested in 
the Board's May 2001 remand.  In this regard, the Board notes 
that the veteran was afforded a VA psychiatric examination in 
August 2002.  

There is no indication that there exists any other evidence 
which has a bearing on this case.  In a statement dated in 
July 2002, the veteran indicated that he had no additional 
medical evidence to submit.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.

Disability ratings - in general 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); Powell v. West, 13 Vet. App. 31, 35 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. § 4.1 and § 
4.2 (2002), which require the evaluation of the complete 
medical history of the veteran's condition.

Specific rating criteria

The veteran's encephalopathy associated with arterial 
hypertension is evaluated under Diagnostic Codes 8199-7101.  
Diagnostic Code 8199 is used to identify miscellaneous 
disabilities that are not specifically listed in the 
Schedule, but are rated by analogy to similar disabilities 
under the Schedule.  See 38 C.F.R. §§ 4.20, 4.27 (2002).  

For VA rating purposes, the term "hypertension" means that 
diastolic blood pressure is predominately 90 mm. or greater; 
"isolated systolic hypertension" means that the systolic 
blood pressure is predominately 160 mm. or greater with a 
diastolic blood pressure of less than 9 mm.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note 1 (2001).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See also the Court's discussion of this subject in Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Diagnostic Code 7101 pertains to hypertension, and provides 
that a 10 percent rating is warranted for essential 
hypertension when diastolic pressure is predominantly 100 or 
more, or systolic pressure is predominantly 160 or more, or 
for an individual with a history of diastolic pressure 
predominantly 100 or more that requires continuous medication 
for control.  A 20 percent rating is provided for diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  A 40 percent rating is provided 
for diastolic pressure predominantly 120 or more.  A 60 
percent rating is provided for diastolic pressure 
predominantly 130 or more.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2002).

Migraine headaches are rated under Diagnostic Code 8100, 
which provides a 10 percent rating for characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent rating is assigned for 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months, while the maximum 
schedular rating of 50 percent is assigned for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2002).  

Protected ratings

Any disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  See 38 U.S.C.A. 
§ 110 (West 1991); 38 C.F.R. § 3.951(b) (2002).

Factual Background

The service medical records are negative for any pertinent 
abnormalities.  
The veteran left military service in February 1953.  

A VA hospital discharge summary shows that in June 1953 the 
veteran was admitted following a severe headache and a 
seizure.  He was a given a diagnosis of encephalopathy due to 
arterial hypertension.  

In July 1953, the RO granted service connection for 
encephalopathy due to arterial hypertension.  A temporary 
total (100 percent) disability rating was assigned based on 
the period of hospitalization beginning in June 1953, 
followed by a 30 percent rating effective July 8, 1953 under 
Diagnostic Code 8001 of the 1945 Rating Schedule 
[encephalopathy].  In December 1953, the diagnostic code was 
changed to 8199-7101 [hypertension].  

During a VA examination in August 1958, the veteran 
complained of headaches three or four times a week lasting 
from 15 minutes to a half hour.  Blood pressure readings were 
148/100 (sitting), 138/92 (recumbent) and 140/110 (standing).  
The diagnoses were encephalopathy, hypertensive and 
hypertensive vascular disease.  

VA treatment records dated in January 1998 show that the 
veteran was being treated for hypertension and that his blood 
pressure was well controlled with medication.  Blood pressure 
readings of 165/89 and 165/102 were noted.  It was noted that 
the veteran was being seen for non-insulin dependent diabetes 
mellitus with unsatisfactory glucose control.  

Thereafter, blood pressure readings recorded in 1998 and 1999 
include a range of 142-234 systolic over a range of 80-120 
diastolic; specific readings were 180/102, 190/110, and 
162/94 (September 1998); 160/94 and 185/104 (October 1998); 
234/112 (November 1998); 175/102 (December 1998); 198/101, 
175/102, 195/87, 186/111, and 200/120 (January 1999); 197/110 
(March 1999); 143/80 (June 1999); 194/115 (August 1999); 
159/96 and 183/102 (September 1999); and 142/83 and 188/95 
(December 1999).  During this time period, examiners 
variously characterized the veteran's hypertension as 
uncontrolled.  The records also show that during this period 
the veteran denied any headaches, except for complaint of a 
slight headache in November 1998.  

The veteran was afforded a VA examination in December 1999.  
On neurological evaluation, the veteran reported numbness in 
his feet and hands and some unsteadiness of gait.  He denied 
any headaches currently.  His blood pressure was 150/85.  The 
examiner diagnosed peripheral neuropathy, most likely 
secondary to diabetes.  The examiner indicated that there was 
no evidence of encephalopathy at that point in time.  

In March 2000, the veteran testified that he has been treated 
regularly over the years for hypertension and that his 
medication has been adjusted as needed.  He noted that it 
seemed that the dosages of his medication have progressively 
increased over the years.  He stated that he gets headaches 
three or four nights a week, but doesn't take any medication 
because he feels he takes too much as it is.  He noted that 
he was retired.  

A VA treatment shows that blood pressure readings in May 2000 
ranged from 134 to 207 systolic and 74 to 102 diastolic.  

The veteran was afforded a VA psychiatric examination in 
August 2002.  It was noted that he was being treated for 
hypertension.  The veteran denied any history of psychiatric 
treatment.  With the exception of some anxiety and worry, he 
denied any significant psychiatric problems.  Following 
psychiatric evaluation, the examiner indicated that there was 
no evidence of a psychiatric disorder at that time.  

Analysis

Initially, the Board observes that the current 30 percent 
disability rating has been in effect since July 1953.  As has 
been discussed above, under governing regulation, a 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  See 38 C.F.R. § 
3.951(b) (2002).  

The Board points out that the provisions of 38 C.F.R. § 
3.951(b) prohibit the Board from reducing a protected rating.  
The provisions of 38 C.F.R. § 3.951(b) do not, however, 
prohibit the Board from redesignating an existing service-
connected rating to accurately reflect the actual disability, 
provided the redesignation does not result in the severance 
of service connection for the disability in question or the 
reduction of the protected rating.  See VAOPGCPREC 50-91; see 
also Gifford v. Brown, 6 Vet. App. 269, 272 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992); Butts v. Brown, 5 
Vet. App. 532, 538 (1993).

For reasons which will be explained immediately below, the 
Board has concluded that the evidence of record supports the 
proposition that the veteran's service-connected disability 
is currently manifested by hypertension and headaches.  The 
Board further concludes that the hypertension should be 
assigned a 20 percent disability rating under Diagnostic Code 
7010 and the headaches should be assigned a 10 percent rating 
under Diagnostic Code 8100.

Schedular rating

In this case, the evidence shows that the veteran experiences 
no psychiatric manifestations as a result of his service-
connected disability.  See the report of the August 2002 VA 
psychiatric examination.  The veteran does not appear to 
contend otherwise.  In addition, the December 1999 VA 
examination indicated that there was no current evidence of 
encephalopathy or organic brain disease.  Therefore, the 
Board finds that a rating under either Diagnostic Code 9305 
(vascular dementia) or Diagnostic Code 8000 (encephalitis, 
epidemic, chronic) would not be appropriate.  
The medical evidence of record dating back to the 1950s is 
clear that residual impairment associated with the service-
connected encephalopathy associated with arterial 
hypertension have been headaches and the hypertension itself.  

The veteran maintains that he should be given separate 
evaluations for the residual impairment associated with the 
service-connected encephalopathy (headaches) and 
hypertension.  The Board agrees.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately.  See 38 C.F.R. § 4.25(b) 
(2002).  One exception to this general rule, however, is the 
anti-pyramiding provision of 38 C.F.R. § 4.14 (2002), which 
states that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 4 
Vet. App. 225 (1993).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the veteran is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In this case, separately rating the veteran's hypertension 
would not violate the anti-pyramiding provision, 38 C.F.R. § 
4.14.  The headaches and the hypertension are separately 
ratable entities for which separate ratings may be reasonably 
assigned under VA regulations.  

Turning to the rating assigned for the headaches, during the 
March 2000 hearing, the veteran testified that he got 
headaches nightly three to four times a week.  These 
headaches do not appear to be prostrating, and indeed the 
veteran apparently takes no medication for them.  The Board 
has concluded that these headaches may be rated as 10 percent 
disabling by analogy to Diagnostic Code 8100.  In so 
concluding, the Board is mindful that although the headaches 
have not been described by health care providers as migraine 
headaches, and do not appear to be severe or prostrating, 
they appear to exist to such an extent that a compensable 
disability rating should be assigned.  See 38 C.F.R. § 4.20 
(2002) [when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous].  As noted above, VA medical records show that on 
multiple occasions the veteran denied any current headaches, 
except for a slight headache reported in November 1998.  A 
disability rating in excess of 10 percent is not warranted 
under these circumstances.

With respect to hypertension , the medical evidence includes 
the following blood pressure readings: September 1998 - 
190/110; November 1998 - 234/112; January 1999 - 186/111 and 
200/120; March 1999 - 197/110; and August 1999 - 194/115.  
Upon consideration of the medical evidence of record in 
conjunction with the applicable laws and regulations in a 
light most favorable to the veteran, the Board finds that the 
assignment of a 20 percent disability rating for hypertension 
is warranted under Diagnostic Code 7101.  This conclusion is 
supported by evidence that shows that the veteran's diastolic 
blood pressure regularly measured 110 or more.  He had 
several readings below 110, but on a whole, with reasonable 
doubt resolved in his favor, the Board concludes that his 
disability more closely approximates the criteria for the 20 
percent rating.  

Although diastolic pressure reached 120 in March 1999, this 
appears to be an isolated event.  The medical evidence 
described above indicates that, for the most part, his 
diastolic pressures were less than 120.  Thus, the Board 
concludes that his disability was not manifested by diastolic 
pressures predominately 120 or more.  Based on the medical 
evidence of record, a rating higher than 20 percent is not 
warranted under Diagnostic Code 7101.  

Extraschedular consideration

In the March 2000 SOC, the RO included the regulation for an 
extraschedular rating.  Since the matter of referral for an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2001) in connection with the issue on appeal.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of 
an extraschedular rating is a component of the appellant's 
claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2002).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran or 
his representative.  Indeed, it does not appear that the 
veteran is contending that the hypertension and residual 
impairment associated with the service-connected 
encephalopathy, including headaches, creates an exceptional 
or unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his disability.  Indeed, it 
does not appear from the record that he has been hospitalized 
since shortly after service.  Additionally, there is not 
shown to be evidence of marked interference with employment 
due to the disability.  As noted above, the veteran is 
retired.  There is nothing in the current evidence of record 
to indicate that the current disabilities cause impairment 
with employment over and above that contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  In addition, there is no evidence in the medical 
records of an exceptional or unusual clinical picture, or of 
any other reason why an extraschedular rating should be 
assigned.  The Board therefore has determined that referral 
of the case for extra-schedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that a 10 percent rating is warranted for 
headaches, as a residual of the service-connected 
encephalopathy.  The Board further concludes that a separate 
20 percent rating is warranted for hypertension.  

In assigning a 10 percent rating for headaches and a separate 
20 percent rating for hypertension, the Board wishes to once 
again make it clear that it is not reducing the veteran's 
current protected rating of 30 percent.  Rather, the Board 
has found that the separate ratings for headaches and 
hypertension, discussed above, are more appropriate for the 
veteran's disability in view of the symptomatology and the 
disease for which service connection is in effect.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  These 
separate ratings lead to a combined rating of 30 percent.  
See 38 C.F.R. § 4.25 (2002).  Accordingly, the protected 
rating of 30 percent is maintained.  See VAOPGCPREC 50-91. 


ORDER

A 10 percent rating for headaches, as a residual of 
encephalopathy, is granted, subject to the applicable laws 
and regulations concerning the payment of monetary benefits.  

A separate 20 percent rating for hypertension is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

